Citation Nr: 9931269	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  99-21 392	)	DATE
	)
	)


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to June 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.



FINDINGS OF FACT

1.  The Board has not entered a final decision concerning the 
issues of entitlement to service connection for either a 
chronic gastrointestinal disorder or an acquired psychiatric 
disorder, which were the bases for the award of past-due 
benefits.

2.  The veteran's attorney did not represent the veteran with 
regard to the issues of either a chronic gastrointestinal 
disorder or an acquired psychiatric disorder.


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the May 31, 1996, 
attorney fee agreement for the period of time between October 
30, 1992, and September 14, 1999, have not been met. 38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on April 4, 1996, 
denying both entitlement to an increased (compensable) 
evaluation for a pilonidal cyst and entitlement to service 
connection for a chronic gynecological disorder, to include 
residuals of an intrauterine device (IUD) and a hysterectomy.  
In that decision, the Board also remanded the issues of 
entitlement to service connection for a chronic acquired 
psychiatric disorder and a chronic gastrointestinal disorder.  
Thereafter, the veteran and her attorney entered into an 
attorney fee agreement to represent her in her claims for VA 
benefits that were denied in the April 1996 Board decision.  
Specifically, the agreement provided that the scope of the 
attorney's representation was the appeal of the denial of 
service connection for gynecological condition and an 
increased evaluation for a pilonidal cyst.  The agreement 
provided that the attorney did not represent the veteran in 
the claims that were remanded by the Board to the RO in April 
1996.  See 38 C.F.R. § 20.603 (1999) (An appellant may limit 
an attorney's right to act as his or her representative in an 
appeal to representation with respect to a specific claim for 
one or more specific benefits by noting the restriction in 
the written designation.)  At that time, the veteran was 
appealing two issues that were denied in the April 1996, BVA 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In May 1997, the Court issued an Order vacating that part of 
the Board decision which denied entitlement to service 
connection for a chronic gynecological disorder, to include 
residuals of an IUD and a hysterectomy, and dismissed the 
claim of entitlement to an increased evaluation for a 
pilonidal cyst.  After those proceedings, the Board remanded 
the issue of entitlement to service connection for a chronic 
gynecological disorder, to include residuals of an IUD and a 
hysterectomy, to the RO in April 1998.  A September 14, 1999, 
rating decision denied service connection for a chronic 
gynecological disorder, to include residuals of an IUD and a 
hysterectomy.  Also on September 14, 1999, the RO granted 
service connection a chronic acquired psychiatric disorder, 
including generalized anxiety disorder, dysthymia, depression 
and somatization disorder, and chronic gastrointestinal 
disorder to include bowel obstruction, each effective from 
October 30, 1992.  

As noted earlier in this decision, service connection for a 
chronic acquired psychiatric disorder and chronic 
gastrointestinal disorder were remanded by the Board in April 
1996 and were not the subject of the fee agreement between 
the veteran and her attorney.  The Board further observes 
that there has been no final Board decision with respect to 
these two issues, which were granted by the RO in September 
1999.  

An October 6, 1999, letter to the veteran and her attorney 
indicated that the maximum amount of past-due benefits 
resulting from the September 1999 award was computed at 
$31,430.00, and that twenty percent of that award, $6286.00, 
had been withheld as representing the maximum attorney fee 
payable for those past-due benefits.  However, the matter of 
service connection for either a chronic gastrointestinal 
disorder or a chronic psychiatric disorder have never been 
addressed in a final decision by the BVA.  As such, the 
veteran's attorney is not entitled to attorney fees from 
past-due benefits with respect to the grant of service 
connection for those disorders since the Board has never 
entered a final decision with respect to those matters.  
Thus, the attorney is not entitled to a fee on any past-due 
benefits resulting from the September 1999 rating decision.  
The Board further observes that past-due benefits initially 
withheld by the VA in anticipation of possible payment to the 
attorney should be released to the veteran.  



ORDER

Attorney fees from past-due benefits for the period of time 
between October 30, 1992, and September 14, 1999, arising 
from the grant of service connection for a chronic 
gastrointestinal disorder and an acquired psychiatric 
disorder, may not be awarded pursuant to the May 31, 1996, 
attorney fee agreement.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


